Appellee brought this suit against the appellant to recover damages for personal injuries received by him while working as an employé of appellant as a machinist in a rock quarry; that the injury was caused by the falling of a derrick, due to the negligence of appellant.
Appellant answered by general demurrer, general denial, assumed risk, and contributory negligence.
A trial resulted in a verdict and judgment for $5,000 in favor of appellee, from which this appeal is taken by appellant.
In this case we feel constrained to hold that none of the assignments of error presented by appellant's brief can be considered by us for a failure to comply with rules 24 and 25 (142 S.W. xii), promulgated by the Supreme Court for the government of the Courts of Civil Appeals.
In the eases of Railway Co. v. Ledbetter. 153 S.W. 646, and Lee v. Moore, 162 S.W. 437, both recently decided by this court, it was held that by noncompliance with said rules by the appellant in presenting the assignments they were treated as waived, and were not considered.
There is no fundamental error presented by the brief or the record, and the judgment is affirmed.